Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/19/2020 has been entered. Claims 1-12 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-9, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shearer (US 20050150968 A1) in view of, where applicable, the previous reference(s). Shearer resolves the deficiencies of the previous reference(s).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures, 1, 2, and 3 are informal and in certain areas illegible. Further, page numbers are required on each submitted drawing sheet. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “disabling temperature based control for inhibiting operation for mitigation of excessive temperatures”.  It is unclear whether the temperature based control is disabled, or whether the control for inhibiting operation is disabled (i.e. the setpoint for disabling control is removed, second threshold). To further prosecution this will be understood as inhibiting temperature based control is disabled.
Allowable Subject Matter
Claim 12 depends on a rejected base claim and is rejected under §112(b), however no prior art can be found alone or in combination which discloses the subject matter of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushirosako et al. (US 20170292728 A1), herein Ushirosako in view of Shearer (US 20050150968 A1).


Regarding claim 1, Ushirosako teaches in an environmentally controlled equipment space for housing electronic equipment 5between temperature ranges defined by an activation temperature for enabling a native HVAC resource and a satisfaction temperature for disabling the HVAC resource responsive to a native control (Fig. 5), a method of controlling HVAC equipment comprising: 
	receiving a value for a first threshold indicative of preferred upper limit of an operating temperature in the equipment space (Fig. 5; S103 and [0072] “Determination in step S103 that the indoor temperature T1 is higher than the allowance range .DELTA.T1 plus the set temperature Ts used in the cooling mode (YES in step S103)”. Examiner notes that in Fig. 5, S103 incorrectly shows T1>Ts- Delta T1, Examiner is relying upon the [0072], which correctly shows Ts+Delta T1, to create an allowance range);  
	receiving a value for10recieving a value for re a second threshold indicative of an opposed preferred limit of an operating temperature in the equipment space (fig. 5; s105 and [0076] “Determination in step S105 that the indoor temperature T1 is lower than the set temperature Ts used in the cooling mode minus the allowance range .DELTA.T1 (YES in step S105)”), the first threshold and second threshold representing different temperature values for defining a range of operation of the temperature in the equipment space (Fig. 5, [0073] cooling turns on when indoor temperature “T1” above temperature determined in4 c step 103. [0075] turns off when indoor temperature “T1” determined to be below temperature determined in step 105. Therefore there is a range between these temperatures);
	enabling the HVAC resource when the operating temperature in the equipment space 15attains the first threshold  the HVAC resource operable to adjust the temperature towards the second threshold on the range of operation (Fig. 5; S103->S104, [0073] if the temperature is determine above upper setpoint turn on cooling); and 
	disabling the HVAC resource when the operating temperature traverses the range of operation and attains the second threshold (Fig. 5; S105->S106, [0076] if the temperature is determined to be below the lower setpoint turn off cooling), and 
	re-enabling the HAVC resource after the operating temperature has again traversed the range of operation and attained the first threshold for preventing short cycling of the HVAC resource  (Fig. 5; S105->S103->S104, [0073] if the temperature is determine above upper setpoint turn on cooling)

	does not teach receiving a value for a first threshold indicative of preferred upper limit of an operating temperature in the equipment space


	Shearer teaches receiving a value for a first threshold indicative of preferred upper limit of an operating temperature in the equipment space (Fig. 3; 200 and [0049} “the thermostat 10 is provided with input data indicating that the temperature measurement represents the lower band setpoint value”)
	receiving a value for10recieving a value for re a second threshold indicative of an opposed preferred limit of an operating temperature in the equipment space (Fig. 3; 200 and [0049] “An upper band setpoint value is similarly programmed using another fixed resistor associated with the upper band setpoint”), the first threshold and second threshold representing different temperature values for defining a range of operation of the temperature in the equipment space (0053] “the thermostat 10 in the exemplary embodiment will not turn on the heater current I.sub.heat until the temperature drops below the lower band setpoint temperature, and will not turn off the heater current I.sub.heat until the temperature rises above the upper band setpoint temperature”);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of an operating temperature band of Shearer in the cooling system of Ushirosako. One of ordinary skill in the art would have been motivated so “the thermostat 10 has built in hysteresis (Shearer [0053]).
  
Regarding claim 2, Ushirosako in view of Shearer teaches the method of claim 1.
(Fig. 5 [0072]- [0076], In the control loop when Hvac is disabled in S106 -> and temperature is then acquired in S101 -> when temperature rises above setpoint in S103 again -> activate cooling S104).

Regarding claim 3, Ushirosako in view of Shearer teaches the method of claim 2.
	Ushirosako teaches further comprising iterating through a cycle of enabling and disabling the HVAC resource in response to the first and second thresholds to result in the 25operating temperature progressing along the range of operation in an alternating manner (Fig. 5 [0072]- [0076], In the control loop when Hvac is disabled in S106 -> and temperature is then acquired in S101 -> when temperature rises above setpoint in S103 again -> activate cooling S104). 
 
Regarding claim 4, Ushirosako in view of Shearer teaches the method of claim 1.
	Ushisako further teaches wherein the HVAC resource is operable for cooling to lower the temperature in the equipment space and operable for heating to raise the temperature in the equipment space  (Fig. 5; S102 cooling or heating mode. [0071] determine if in cooling mode. [0078] “upon determination in step S102 that the operation mode is set to the heating mode (NO in step S102)”, [0082] “Upon determination in step S109 that the indoor temperature T1 is lower than the set temperature Ts minus the allowance range .DELTA.T1 (YES in step S109), the controller 390 switches the switch SWW1 (switch SWW2) of the switch array 380 ON (step S110)”). 

Regarding claim 5, Ushirosako in view of Shearer teaches the method of claim 1.
	Ushirosako further teaches comprising defining the first and second thresholds by:   
(Fig. 5; S103 and [0072] “Determination in step S103 that the indoor temperature T1 is higher than the allowance range .DELTA.T1 plus the set temperature Ts used in the cooling mode (YES in step S103)”);
	identifying a low threshold defining a temperature at which the HVAC resource is disabled (Fig. 5; S105 and [0076] “Determination in step S105 that the indoor temperature T1 is lower than the set temperature Ts used in the cooling mode minus the allowance range .DELTA.T1 (YES in step S105)”), the high threshold and low threshold defining an extended range of operation through 5which the HVAC resource may operate (Fig. 5, [0073] cooling turns on when indoor temperature “T1” above temperature determined in step 103. [0075] turns off when indoor temperature “T1” determined to be below temperature determined in step 105. Therefore there is a range between these temperatures in which the cooling operates).  

Regarding claim 6, Ushirosako in view of Shearer teaches the method of claim 1.
	Ushirosako further teaches comprising defining the first and second thresholds by: 
	identifying a low threshold defining a temperature at which the HVAC resource is enabled for heating the equipment space (Fig. 5; S109 and [0078] “upon determination in step S102 that the operation mode is set to the heating mode (NO in step S102)”, [0082] “Upon determination in step S109 that the indoor temperature T1 is lower than the set temperature Ts minus the allowance range .DELTA.T1 (YES in step S109), the controller 390 switches the switch SWW1 (switch SWW2) of the switch array 380 ON (step S110)”) ;  
	10identifying a high threshold defining a temperature at which the HVAC resource is disabled (Fig. 5; S107 and [0079] “Upon determination in step S107 that the indoor temperature T1 is higher than the allowance range .DELTA.T1 plus the set temperature Ts used in the heating mode (YES in step S107), the controller 390 turns OFF the switch SWW1 (switch SWW2) of the switch array 380”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushirosako in view of Shearer and Hay (US 2012/0144850 A1).

Regarding claim 7, Ushirosako in view of Shearer teaches the method of claim 1.
	Ushirosako does not teach further comprising suspending operation of the HVAC resource in favor of ambient air circulation by exchanging outside air for maintaining the operating 15temperature between the first and second thresholds.  

	Hay teaches further comprising suspending operation of the HVAC resource in favor of ambient air circulation by exchanging outside air for maintaining the operating 15temperature between the first and second thresholds ([0018] “the air channeling sub-system may be operated in a free cooling mode if a fourth set of control conditions is met. Operating in the free cooling mode may include channeling air from the outside through the room while the mechanical cooling section and the direct evaporative cooling section are shut down or inhibited from operation, and exhausting air from the room to the outdoors”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of free cooling of Hay in the cooling system of Ushirosako. One of ordinary skill in the art would have been motivated to use Free-Cooling as “in Free-Cooling Mode the system utilizes 100% outside air to cool the data center. All the return air is exhausted to atmosphere. No Mechanical or Evaporative cooling is required” (Hay [0050]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushirosako, in view of Shearer, Hay and Ludwig (US 20060248904 A1).

Regarding claim 8, Ushirosako in view of Shearer and Hay teaches the method of claim 7.
	 Ushirosako in view of Shearer and Hay does not teach further comprising, upon disabling the HVAC resource, setting an override timer; 
	evaluating, upon expiration of the override timer, continued suppression of the HVAC 20resource;
	determining, with the air exchange logic, whether the HVAC resource should be re- enabled to maintain adequate temperatures in the equipment space; and 
	re-enabling the HVAC resource.  

	Ludwig teaches further comprising, upon disabling the HVAC resource, setting an override timer (Fig. 3c; 352 and [0053] “After the temperature difference T.sub.DIFF has been determined at step 348, the process 200 compares the temperature difference T.sub.DIFF with a predetermined defrost limit T.sub.LIMIT at step 352” before proceeding to start the defrost timer in step 372)); 
	evaluating, upon expiration of the override timer, continued suppression of the HVAC 20resource (Fig.3c; 376 -> 384 -> 392 -> Fig. 3A; 224 and loop to Fig. 3A; 252 ->B (steps determining all sensors and valves functioning properly), -> Fig. 3B; 304 [0047] “As shown in FIG. 3B, after the process 200 determines that all sensors and valves function properly, the process 200 compares a temperature (T.sub.COIL) measured at the coil sensor 136 with a defrost initiation temperature (T.sub.DEF) at step 304”);
	determining, with the air exchange logic, whether the HVAC resource should be re- enabled to maintain adequate temperatures in the equipment space (Fig. 3B; 304 -> No ->216, Fig, 3A, and [0042][0038], when the system has looped to Fig. 3b; 304 at expiration of defrost mode, the temperature is checked against the defrost temperature limit, if it is within bounds the timers are reset at Fig. 3a; 216 and the system startup begins); and 
	re-enabling the HVAC resource (Fig. 3a; 224 HS COOL).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the operating range of Ludwig in the method of Ushirosako in view of Hay. One of ordinary skill in the art would have been motivated in order to ensure a controlled temperature by known methods (Ludwig [0018]).
 	Further Ushirosako in view of Shearer and Hay teaches a system for cooling a data center with multiple modes of cooling including a mechanical mode (native cooling) and free-cooling. Ludwig teaches a method for determining if the cooling of the system performance is being deteriorated by frozen/frosted coils and performing a timed defrost mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the suspension of the native cooling as taught by Ludwig in the method of Hay. One of ordinary skill in the art would have been motivated to reduce the formation of ice on the coils (Ludwig [0036]). As the native cooling would be disabled in Hay during the time of the defrost mode as taught by Ludwig, one of the other modes of cooling not using the native cooling would be employed, such as the free-cooling mode (Hay [0018] “Operating in the free cooling mode may include channeling air from the outside through the room while the mechanical cooling section and the direct evaporative cooling section are shut down or inhibited from operation”)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushirosako in view of Shearer, Hay, Ludwig, and Gauthier et al. (US 6,062,482), hereinafter Gauthier.

Regarding claim 9, Ushirosako in view of Hay and Ludwig teaches the method of claim 8.
	 Ushirosako does not teach further comprising, upon re-enabling the HVAC resource, setting a takeback timer for reevaluating continued performance of the HVAC resource; 
	disabling, if a condition resulting in the previous disabling of the HVAC resource persists, the native cooling resource; and 
	continuing management of the operating temperature using the ambient air exchange.
	
	Hay teaches continuing management of the operating temperature using the ambient air exchange ([0018] “the air channeling sub-system may be operated in a free cooling mode if a fourth set of control conditions is met. Operating in the free cooling mode may include channeling air from the outside through the room while the mechanical cooling section and the direct evaporative cooling section are shut down or inhibited from operation, and exhausting air from the room to the outdoors”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of free cooling of Hay in the cooling system of Ushirosako. One of ordinary skill in the art would have been motivated to use Free-Cooling as “in Free-Cooling Mode the system utilizes 100% outside air to cool the data center. All the return air is exhausted to atmosphere. No Mechanical or Evaporative cooling is required” (Hay [0050]).

	Gauthier teaches upon re-enabling the HVAC resource, setting a takeback timer for reevaluating continued performance of the HVAC resource (Fig. 7A; 310 minimum run timer); 
(Col 16, ll. 26-20 the system waits for the period of the minimum run/ takeback timer prior to disabling the native cooling); 
	
	While Ushirosako in view of Hay teaches a method for native and ambient temperature control which would require at the minimum timing, a looping of the control system, however Hay is silent as to any specific timers used in the control loops. Gauthier teaches a method for cooling based on a temperature control system and an energy recovery period in which the system can still be used to cool however the native control compressor is turned off and includes timers to prevent short cycling off the native cooling systems compressor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the timers of Gauthier in the method of Ushirosako in view of Hay. One of ordinary skill in the art would have been motivated in order to ensure the compressor operation is within the manufacture’s specifications (Gauthier Col. 16, ll. 59-62).

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ushirosako in view of Shearer, Stum (Stum, K. 1998. Using energy management control systems for HVAC operational diagnostics. Proceedings of the 11th Annual Symposium on Improving Building Energy Efficiency in Hot and Humid Climates, Ft. Worth, TX), and Gauthier.

Regarding claim 10, Ushirosako in view of Shearer teaches the method of claim 1.
	Ushirosako does not teach further comprising: 
	identifying, based on a history of enablement of the HVAC equipment, an abnormal period of activation cycles of the HVAC equipment; and 
	disabling temperature based control for inhibiting operation.

	Stum teaches identifying, based on a history of enablement of the HVAC equipment, an abnormal period of activation cycles of the HVAC equipment (Fig. 1, and p. 210 col. 1 “Sampling Rates”: “the trend is to investigate possible hunting of actuators or short cycling of equipment” … “Hunting and short cycling can also be detected by using a COV trend of the equipment status, setpoint or parameter value”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identifying periods of short cycling based on the historical data as taught by Stum in the method of Ushirosako in view of Shearer. One of ordinary skill in the art would have been motivated as diagnostics “Diagnostics can be used to investigate control loops, verify their operation, and ensure that efficient equipment operation continues as desired” (Stum  p. 1, col. 1, ¶2).
	
	Gauthier teaches disabling temperature based control for inhibiting operation (Col 16, ll. 26-20 the system waits for the period of the minimum run/ takeback timer prior to disabling the native cooling).

	Gauthier teaches a method for cooling based on a temperature control system and an energy recovery period in which the system can still be used to cool however the native control compressor is turned off and includes timers to prevent short cycling off the native cooling systems compressor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included disabling the temperature control of Gauthier in the method of Ushirosako in view of Shearer and Stum, when a short cycling history was present. One of ordinary skill in the art would have been motivated in order to ensure the compressor operation is within the manufacture’s specifications (Gauthier Col. 16, ll. 59-62).

Regarding claim 11, Ushirosako in view of Shearer, Stum and Gauthier teaches the method of claim 10.
	Shearer teaches wherein enabling and disabling the HVAC equipment further comprises activating a low voltage thermostatic control ([0033] If the measured temperature falls below the predetermined setpoint(s), the microprocessor 30 produces an active low voltage level output on line 80. If the measured temperature exceeds the predetermined setpoint(s), the microprocessor 30 outputs a high voltage level output on line 80. The output on line 80 is connected to the base of an npn bipolar transistor Q3 via a resistor 82. When the output on line 80 is a high voltage (e.g., 3.3V). The high voltage being at 3.3V is understood as being a low voltage thermostatic control).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the low voltage thermostatic control taught by Shearer in the cooling system of Ushirosako. One of ordinary skill in the art would have been motivated to a known thermostatic control setup to yield predictable results of controlling the temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668